Citation Nr: 0603346	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for kidney failure and 
prostate cancer, due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946 and from February 1947 to September 1962.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran's claims file is otherwise associated with the RO 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The competent medical evidence shows that the veteran's 
kidney failure and prostate cancer are not the result of 
exposure to ionizing radiation while on active duty, and may 
not be so presumed.


CONCLUSION OF LAW

Service connection for kidney failure and prostate cancer, 
due exposure to ionizing radiation, is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2001; a 
rating decision in May 2002; a statement of the case in 
January 2003; and supplemental statements of the case in 
August 2005, March 2005 and June 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also conducted all required development.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran alleges that he was exposed to ionizing radiation 
in service during OPERATION GREENHOUSE and that his prostate 
cancer and kidney failure resulted from that exposure. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999);  see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.309(d) (2005).  (Kidney failure 
and prostate cancer are not listed as presumptive diseases 
under that statute or regulation and thus service connection 
on a presumptive basis is not warranted).  

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1) 
(2005).  Prostate cancer, but not kidney failure, is listed 
as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  If 
a claim is based on a disease other than one of those listed 
in paragraph (b)(2), VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided that the appellant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4) (2005).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) and is not 
established as a radiogenic disease under 38 C.F.R. § 3.311, 
service connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for kidney failure and 
prostate cancer, due to exposure to ionizing radiation, on 
any basis.  

In the case before the Board, private and VA treatment 
records show recent or current treatment for prostate cancer 
and kidney failure.  Records before the Board also show 
exposure to ionizing radiation.  An Army Nuclear Test 
Personnel Review participation summary provides that the 
veteran was exposed to ionizing radiation during Operation 
GREENHOUSE, and offers a reconstructed external dose for the 
veteran.  A 2004 Defense Threat Reduction Agency (DTRA) 
Scenario of Participation and Radiation Exposure pertaining 
to the veteran and operation GREENHOUSE provides that the 
veteran was exposed to ionizing radiation during service in 
1951.  

As a result, the determinative issue before the Board is 
whether the veteran's exposure to ionizing radiation resulted 
in either claimed condition.  In this regard, prostate 
cancer, but not kidney failure, is listed as a radiogenic 
disease in 38 C.F.R. § 3.311(b)(2).  VA has conducted all 
required development with respect to the veteran's prostate 
cancer.  

In accordance with recommendations from a May 2003 report 
from the National Research Council, the DTRA provided a 
revised radiation dose assessment in August 2004.  Based on 
this estimate, the Chief Public Health and Environmental 
Hazards Officer offered the opinion in February 2005 that it 
was unlikely that the veteran's adenocarcinoma of the 
prostate could be attributed to exposure to ionizing 
radiation in service.  This opinion cited two studies on 
which it was based.  As a result of this negative opinion, in 
March 2005, the VA Director of Compensation and Pension 
Services provided the opinion that there was no reasonable 
possibility that the veteran's adenocarcinoma of the prostate 
resulted from radiation exposure in service.  The opinion 
notes that it was based on a review of the evidence in its 
entirety.  

The Board finds that the negative opinions set forth by the 
VA Chief Public Health and Environmental Hazards Officer and 
VA Director of Compensation and Pension Services constitute 
probative evidence against the veteran's claim.  They are 
based on a revised scientific dose estimate provided by the 
DTRA, as well as a review of the entire remaining evidence of 
record.  

There is no competent medical evidence to the contrary.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
a result, his own assertions do not constitute competent 
medical evidence linking his prostate cancer to exposure to 
ionizing radiation. 

Finally, whether or not kidney failure or prostate cancer are 
radiogenic diseases, the Board finds that the preponderance 
of the competent medical evidence indicates that these 
conditions are not the result of exposure to ionizing 
radiation while on active duty.  

As noted above, as a layperson the veteran is not competent 
to provide an opinion requiring medical knowledge.  Espiritu, 
supra.  As a result, his own assertions are not entitled to 
probative weight and do not outweigh the negative opinions 
set forth in the record.  

In fact, there is no medical evidence relating veteran's 
kidney failure or prostate cancer to any event or injury in 
service including the veteran's exposure to ionizing 
radiation.  No physician or other medical professional has 
ever related either condition to his exposure to radiation.  
Furthermore, the evidence does not show that any malignant 
tumor manifested to a compensable degree within one year 
following the veteran's separation from service.

The claimed conditions were not shown until decades after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for kidney failure and prostate cancer, 
due to exposure to ionizing radiation, is denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for kidney failure and 
prostate cancer, due to exposure to ionizing radiation, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


